                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:17-CV-150-D


BONNIE L. SHEPHERD, et al.,                  )
                                             )
                              Plaintiffs,    )
                                             )
                   v.                        )                    ORDER
                                             )
LPL FINANCIAL LLC,                           )
                                             )
                              Defendant.     )


       On February 28, 2017, plaintiffs filed a petition in Wake County Superior Court to vacate

anarbi1rationawardof$107,677 enteredintheirfavoronDecember2, 2016. See [D.E. 1-2] 12-18.

On March 30, 2017, LPL Financial LLC ("LPL" or "defendant") removed the action to this court

[D.E. 1]. On September 11, 2018, plaintiffs moved for permission to file a memorandum in

opposition to defendant's motion for a protective order precluding further discovery [D.E. 58]. On

September 26, 2018, plaintiffs withdrew the motion as moot [D.E. 67]. On September 21, 2018,

plaintiffs moved for ~ummary judgment [D.E. 63], filed a memorandum in support [D.E. 64], and

moved for a hearing [D.E. 65]. On October 18, 2018, LPL responded in opposition and asked the

court to confirm the award [D.E. 70]. On November 1, 2018, plaintiffs replied [D.E. 71]. On

August 22, 2018, plaintiffs moved to compel discovery [D.E. 55] and filed a memorandum in

support [D.E. 56]. On September 5, 2018, LPL responded in opposition [D.E. 57]. On September

12, 2018, the court referred the motion to Magistrate Judge Swank [D.E. 60]. On March 18, 2019,

Magistrate Judge Swank comprehensively analyzed the discovery dispute and denied plaintiffs'

motion to compel discovery [D.E. 76]. On March 20, 2019, the court held a hearing concerning

plaintiffs' pending motions. As explained at the hearing, the court denies plaintiffs' motion for
summary judgment and confirms the arbitration award of $107,677 entered in plaintiffs' favor.

                                                  I.

       On September 21, 2018, plaintiffs moved for summary judgment concerning their claim to

vacate the arbitration award of $107,677 entered in their favor [D.E. 63]. Plaintiffs contend that the   1


award should be set aside for two reasons. First, plaintiffs allege that one of the arbitrators

previously served on an arbitration panel in a case in which counsel for defendant had appeared as

counsel and that the panel had ruled in favor of defendant's counsel's client See [D.E. 1-2] 15-16.

Second, plaintiffs allege that defendant failed to produce relevant documents during the arbitration.

See id. 16; [D.E. 64] 6-9.

       TheFederalArbitrationAct("FAA"), 9U.S.C. § 1 et~providesfor"expeditedjudicial

review to confirm, vacate, or modify arbitration awards." Hall St. Assocs., LLC v. Mattel, Inc., 552

U.S. 576, 578 (2008). "The scope ofjudicial review of an arbitration award is among the narrowest

known at law." UBS Fin. Servs., Inc. v. Padussis, 842 F.3d 336, 339 (4th Cir. 2016) (quotation

omitted); see Wachovia Secs., LLC v. Brang, 671 F.3d 472, 478 n.5 (4th Cir. 2012); MCI

Cons1ructors, LLC v. City of Greensboro, 610 F.3d 849, 857 (4th Cir. 2010); Williamson Farm v.

Diversified Crop Ins. Servs., No. 5:17-CV-513-D, 2018 WL 1474068, at *3 (E.D.N.C. Mar. 26,

2018) (unpublished), aff'g, No. 18-1463, 2019 WL 939004 (4th Cir. Feb. 27, 2019). In seeking

vacatur, plaintiffs must show "one of the grounds specified in the [FAA] or one of certain limited

common law grounds." MCI Constructors, LLC, 610 F.3d at 857; see 9 U.S.C. § lO(a); Padussis,

842 F.3d at 339; Patten v. Signator Ins. Agency, Inc., 441 F.3d 230, 234 (4th Cir. 2006).

        Plaintiffs rely on 9 U.S.C. § lO(a)(l) and (2). Plaintiffs must show either that "the award

was procmed by corruption, fraud, or undue means" or that "there was evident partiality or

corruption in the arbitrators." 9 U.S.C. § lO(a)(l)-(2); see Williamson FMID, 2018 WL 1474068,

                                                  2
 at *3--4. "The term 'undue means' has generally been interpreted to mean something like fraud or

 corruption." MCI Constructors, 610 F.3d at 858; Three S Del., Inc. v. DataQuick Info. Sys., Inc.,

/A92 F.3d 520, 529 (4th Cir. 2007). To prove that an award was procmed by undue means, the party

 seeking vacatur ''must show that the fraud or corruption was (1) not discoverable upon the exercise

 of due diligence prior to the arbitration, (2) materially related to an issue in the arbitration, and (3)

 established by clear and convincing evidence." MCI Constructors. 610 F.3d at 858 (alteration

 omitted).

        As for arbitrator partiality, "the party seeking vacation has the bmden of proving that a

 reasonable person would have to conclude that an arbitrator was partial to the other party to the

 arbitration." Consol. Coal Co. v. Local 1643, United Mine Workers. 48 F.3d 125, 129 (4th Cir.

 1995) (quotations omitted). This standard requires showing something more than ''the appearance

 of bias.", Id. (quotation omitted); see Peoples Sec. Life Ins. Co. v. Monumental Life Ins. Co.• 991

 F.2d 141, 146 (4th Cir. 1993) (collecting cases). The alleged partiality ''must be direct, definite, and

 capable of demonstration rather than remote, uncertain or speculative." Peoples Sec. Life Ins. Co.,

 991 F.2d at 146 (quotation omitted); Am. Ins. Managers, Inc. v. Guarantee Ins. Co.• No. 1:07-CV-

 1615-MBS, 2011 WL 1162374. at *11 (D.S.C. Mar. 29, 2011) (unpublished) (quotation omitted).

 A party asserting partiality faces a "heavy'' bmden. Peoples Sec. Life Ins. Co., 991 F.2d at 146.

        Plaintiffs have not met their bmden of proof under 9 U.S.C. § lO(a)(l) concerning the

 withheld documents. See MCI Constructors, LLC. 610 F.3d at 858; Bauer v. Carty & Co., 246 F.

 App'x 375, 378--80 (6th Cir. 2007) (unpublished); Forsythe Int'L SA v. Gibbs Oil Co.• 915 F.2d

 1017, 1022-23 (5th Cir. 1990); Wells Fargo Advisors, LLC v. Watts, 858 F. Supp. 2d 591, 598

 (W.D.N.C. Mar. 12, 2012), aff'd in part and rev'd in p~ 540 F. App'x 229 (4th Cir. 2013) (per

 curiam)(unpublished); Weirton Med. Ctr., Inc. v. QHR Intensive Res., LLC, No. 5: 15CV131, 2016

                                                    3
WL 2766650, at *9 (N.D. W. Va. May 12, 2016) (unpublished), aff'g, 682 F. App'x 227 (4th Cir.

2017) (per curiam) (unpublished). Similarly, plaintiffs have not shown that ''there was evident

partiality or corruption in the arbitrators." 9 U.S.C. § 10(a)(2); see Consol. Coal Co., 48 F.3d at 129;

Am. Ins. Managers. Inc., 2011 WL 11623 74, at* 11. Accordingly, the court denies plaintiffs' motion

for summary judgment and confirms the award.

                                                  II.

        In sum, the court DENIES plaintiffs' motion for summary judgment [D.E. 63] and

CONFIRMS the arbitration award of $107,677 entered in plaintiffs' favor. The court GRANTS

plaintiffs' motion to withdraw [D.E. 67] and GRANTS plaintiffs' motion for hearing [D.E. 65].

Plaintiffs' motion for permission to file a memorandum is WITHDRAWN [D.E. 58].

        SO ORDERED. This _2.A_ day of March 2019.




                                                           J      SC. DEVER ill
                                                           United States District Judge




                                                   4
